

116 HR 1164 IH: Electronic Court Records Reform Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1164IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Collins of Georgia (for himself, Mr. Quigley, Mr. David P. Roe of Tennessee, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Director of the Administrative Office of the United States Courts to consolidate the
			 Case Management/Electronic Case Files system, and for other purposes.
	
 1.Short titleThis Act may be cited as the Electronic Court Records Reform Act of 2019. 2.Consolidation of the Case Management/Electronic Case Files system (a)In generalNot later than 2 years after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall consolidate the Case Management/Electronic Case Files system, and shall develop one system for all filings with courts of the United States, which shall be administered by the Administrative Office of the United States Courts.
 (b)Use of technologyIn developing the system under subsection (a), the Director shall use modern technology in order— (1)to improve security, data accessibility, affordability, and performance; and
 (2)to minimize the burden on pro se litigants. (c)Availability to States (1)In generalA State may choose to participate in the system developed under this section.
 (2)FeeThe Director shall charge a fee to a State that chooses to participate in the system, which is set at a level to recover the cost of providing the services associated with the administration and maintenance of the system to the State.
				3.Public Access to Court Electronic Records system requirements
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall update the Public Access to Court Electronic Records system, which shall be subject to the following requirements:
 (1)A document filed with a court shall be made publicly accessible upon filing, except as ordered by a court or by rule of the Judicial Conference.
 (2)All documents on the system shall be available to the public and to parties before the court free of charge.
 (3)Any information that is prohibited from public disclosure by law or court order shall be redacted. (4)All documents shall be text-searchable and machine-readable.
 (5)To the extent practicable, external websites shall be able to link to documents on the system. (6)The system shall include digital audio and visual files of court recordings, when such files are available.
 (7)The system shall provide search functions for public use. (b)Minimizing the burden on pro se litigantsIn developing the system to comply with the requirements under subsection (a), the Director shall, to the extent practicable, not impose a disproportionate impact on pro se litigants.
 (c)Use of technologyIn developing the system under subsection (a), the Director shall use modern technology in order— (1)to improve security, data accessibility, affordability, and performance; and
 (2)to minimize the burden on pro se litigants. (d)Authority To exempt certain documentsThe Director may identify categories of documents which are not made publicly accessible under subsection (a)(1), and categories of court proceedings, the recordings of which are not made available under subsection (a)(6).
			4.Definition of machine-readable
 In this Act, the term machine-readable means a format in which information or data can be easily processed by a computer without human intervention while ensuring no semantic meaning is lost.
		